     Case 2:20-cv-00741-VBF-PLA Document 21 Filed 10/26/20 Page 1 of 1 Page ID #:189



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                         WESTERN DIVISION
11

12    RICHARD WASHINGTON,                        )   No. LA CV 20-00741-VBF (PLA)
                                                 )
13                         Petitioner,           )   ORDER ACCEPTING MAGISTRATE
                                                 )   JUDGE’S REPORT AND
14                   v.                          )   RECOMMENDATION
                                                 )
15    LAURA ELDRID,GE, Warden                    )
                                                 )
16                         Respondent.           )
                                                 )
17

18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records and files
19    herein, and the Magistrate Judge’s Report and Recommendation. The Court accepts the
20    recommendations of the Magistrate Judge. ACCORDINGLY, IT IS ORDERED:
21          1.     The Report and Recommendation is accepted.
22          2.     Respondent’s Motion to Dismiss is granted.
23          3.     Judgment shall be entered consistent with this Order.
24          4.     The clerk shall serve this Order and the Judgment on all counsel or parties of record.
25

26    DATED: October 26, 2020
                                                               /s/ Valerie Baker Fairbank
27                                                     HONORABLE VALERIE BAKER FAIRBANK
                                                      SENIOR UNITED STATES DISTRICT JUDGE
28
